Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bojan Popovic on 07/13/21.
The application has been amended as follows: 
Claim 1: A method of manufacturing an arrangement for transferring energy from a primary unit conductor arrangement by a magnetic or an electromagnetic field to a secondary unit conductor arrangement in which the magnetic or the electromagnetic field induces an electric voltage, wherein the method comprises the steps:
embedding a conductor arrangement selected from the primary unit conductor arrangement and the secondary unit conductor arrangement within a first layer of the arrangement; 
providing a second layer, so that the second layer is located on a back side of the first layer opposite to a front side of the first layer on which the magnetic or electromagnetic field is transferred or received during operation, wherein the second layer is made of a constituent material, comprising magnetic and/or magnetizable particles dispersed within the constituent material and wherein the magnetic or magnetizable particles are moved with respect to their positions and/or orientations within the constituent material before the constituent material is hard and the movement is caused by a magnetic field; [[and]]
wherein the arrangement is one of the 
following:
a track upon which vehicles will travel, wherein the track comprises the first layer and the second layer of the arrangement, 
a charging pad to be used during charging of a vehicle, wherein the charging pad comprises the first layer and the second layer of the arrangement, or
a parking area upon which vehicles will stop, wherein the parking area comprises the first layer and the second layer of the arrangement.
	Claim 11 has been cancelled.
Allowable Subject Matter
Claims 1-3, 5-7, 10, and 12 are allowed. Applicant’s arguments, see pre-appeal brief request, filed 03/26/21, with respect to 35 U.S.C 103 rejection over Yan and Huffer have been fully considered and are persuasive.  The 35 U.S.C 103 of claims has been withdrawn. Applicant’s arguments, see pre-appeal brief request, filed 03/26/21, with respect to 35 U.S.C 103 rejection over Czainski have been fully considered and are persuasive.  The 35 U.S.C 103 of claims has been withdrawn as they do not fairly teach the magnetic field produced by the conductor arrangement cause movement of the magnetic and/or magnetizable particles within the constituent material before the constituent material of the second layer is hard. Takahashi (EP 1662613) teaches primary and secondary conductive units (coils, 11 and 12) in a layer and the magnetic 
	Pantic et al (U. S. Patent Application: 2019/0245393) teaches primary and secondary conductive units in a layer and the magnetic field produced by the conductor arrangement causes movement of the magnetic and/or magnetizable particles within the constituent material before the constituent material of the second layer is hard [abstract, 0039, 0041, 0073], where the invention is related to concrete, but the document date does not constitute priority over the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712